Filed 1/26/21 P. v. Filkins CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,                                                                                   C091058

                    Plaintiff and Respondent,                                   (Super. Ct. Nos. 17CM02342,
                                                                                        19CF04894)
           v.

 RONALD IRVING FILKINS II,

                    Defendant and Appellant.




         Appointed counsel for defendant Ronald Irving Filkins II filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                       FACTUAL AND PROCEDURAL BACKGROUND
         In Butte County Superior Court case No. 17CM02342, defendant was charged
with forgery (Pen. Code, § 470, subd. (d) [count 1]) and possession of a controlled

                                                             1
substance (Health & Saf. Code, § 11377 [count 2]). Pursuant to a negotiated plea
agreement, defendant pleaded no contest to count 2. The parties stipulated to a factual
basis for the plea. In exchange for defendant’s no contest plea, the remaining charge was
dismissed. The trial court placed defendant on court probation for a term of three years.
       Subsequently, defendant had an argument with his wife and shoved her to the
ground, choked her, and hit her in the head with his fists. In Butte County Superior Court
case No. 19CF04894, defendant was charged with corporal injury to a spouse (Pen. Code,
§ 273.5, subd. (a) [count 1]); assault likely to produce great bodily injury (Pen. Code,
§ 245, subd. (a)(4) [count 2]); and resisting an officer, a misdemeanor (Pen. Code, § 148,
subd. (a)(1) [count 3]). Pursuant to a negotiated plea agreement, defendant pleaded guilty
to count 1. In exchange for defendant’s guilty plea, the remaining charges were
dismissed. In light of this plea, the trial court also found that defendant violated his
probation in case No. 17CM02342 and revoked probation.
       Following a consolidated sentencing hearing on both cases, in case
No. 19CF04894, the trial court ordered defendant to serve the upper term of four years in
state prison. In case No. 17CM02342, the trial court terminated defendant’s probation as
unsuccessful and ordered him to serve a one-year sentence concurrently. The court
ordered defendant to pay a conviction assessment of $30 (Gov. Code, § 70373), a court
operations assessment of $40 (Pen. Code, § 1465.8), and a restitution fine of $300 (Pen.
Code, § 1202.4, subd. (b)), with an additional $300 parole revocation fine, which was
stayed pending successful completion of parole (Pen. Code, § 1202.45). The court
awarded custody credits in the amount of 145 days (73 actual and 72 conduct), and
restitution was reserved regarding the victim.
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.




                                              2
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to People v. Wende, we
find no arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                      DISPOSITION
       The judgment is affirmed.



                                                       /s/
                                                   RAYE, P. J.



We concur:



    /s/
ROBIE, J.



   /s/
MURRAY, J.




                                              3